Title: Thomas Jefferson to John F. Oliveira Fernandes, 17 July 1816
From: Jefferson, Thomas
To: Oliveira Fernandes, John Francisco


          
            Dear Sir
            Monticello July 17. 16.
          
          I recieved yesterday your favor of the 12th inst. I had so long ago as the 24th of March advised mr Gibson of the call for the cost of the cask of Teneriffe which would be made on him, and have written to him this day to remind him of it and to desire the payment of your draught.
          I thank you for the book you have been so kind as to send me. I had seen some extracts from it in the newspapers which had excited my curiosity, and I shall read it with gratification. the world begins now to be apprised of the jesuitical politics of the court of St James, the paradoxical composition of liberty & oppression in their government, their ostentatious grandeur & real meanness, their commercial avarice under the cloak of kindness and generosity. still may there be peace between them & us until we are more advanced in growth & strength. in 20. years we shall be 20. millions and in 40. years 40 millions. I look forward to those days with triumph altho’ I shall live to see neither. have you seen the Journal of the young man of Massachusets? it is one of the most attaching narratives I ever read, and  will pierce deeply & irresistably into the British character. he gives a side blows as he goes along to French, Spaniards and Portuguese, acknoleging he knows nothing of them but from his fellow prisoners of those nations, but of the British he speaks knowingly
			 & experimentally.   I expect very soon, without knowing exactly when, a visit from your learned countryman Correa, now minister of Portugal; I wish you could find motives for meeting him here. as his visit will be of some weeks I would gladly give you notice of his arrival. should you recieve a supply of genuine port,
			 unbrandied, & such as you could recommend I should be glad to take a quarter cask of it
          
            I salute you with great esteem and respect.
            Th: Jefferson
          
        